Wells Fargo Bank, NA Document Custody 1015 - 10th AvenueSE Minneapolis, MN55014 ASSESSMENT OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA Corporate Trust Services division of Wells Fargo Bank, National Association (the "Company") is responsible for assessing compliance with the servicing criteria set forth in item 1122(d) of Regulation AB promulgatedby the Securities and Exchange Commission. The Company has determined that the servicing criteria are applicable in regards to the servicing platformas of and for the period as follows: Platform:Publicly-issued (i.e., transaction-level reporting required under the Securities Exchange Act of 1934, as amended) residential mortgage-backed securities and commercial mortgage-backed securities issued on or after January 1, 2006for which the Company provides document custody services, excluding any publicly issued transactions issued by any government sponsored entity (the "Platform"). Applicable Servicing Criteria: The servicing criteria set forth in item 1122(d)(1)(iv), 1122(d)(4)(i) and1122(d)(4)(ii), in regard to the activities performed by the Company with respect to the Platform (the ''Applicable Servicing Criteria").Management of the Company has determined that all other servicing criteria set forth in Item 1122(d) are not applicable to the Platform. Period: As of and for the twelve months ended December 31, 2007 (the "Period"). With respect to the Platform and the Period, the Company provides the following assessment of compliance with respect to the Applicable Servicing Criteria: 1.The Company is responsible for assessing its compliance with the Applicable Servicing Criteria. 2.The Company has assessed compliance with the Applicable Servicing Criteria, in performing this assessment, the Company used the criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB. 3.Based on suchassessment, as of and for the Period, the Company has complied, in all material respects with the Applicable Servicing Criteria. KPMGLLP, a registeredpublic accounting firm, has issued an attestation report withrespect to the Company's assessment of compliance as of and for the Period. WELLS FARGO BANK, NATIONAL ASSOCIATION By: /s/ Shari L. Gillund Its: Senior Vice President Dated: February 29, 2008
